UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-1882




ADEN MEKONNEN MEDHANA,

                                                           Petitioner,

          versus


JOHN ASHCROFT, Attorney General,

                                                           Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A77-340-647)


Submitted:   November 8, 2004             Decided:   November 19, 2004


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Samuel N. Omwenga, Washington, D.C., for Petitioner.      Peter D.
Keisler, Assistant Attorney General, Linda S. Wernery, Senior
Litigation Counsel, Brenda M. O’Malley, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

                 Aden Mekonnen Medhana, a native and citizen of Ethiopia,

seeks review of a decision of the Board of Immigration Appeals

(Board)         affirming   the    immigration    judge’s   denial      of   asylum,

withholding of deportation, and protection under the Convention

Against Torture.* The immigration judge concluded that, because of

changed conditions in Ethiopia, Medhana did not have a well-founded

fear       of   persecution   or    entitlement    to   asylum    based      on   past

persecution.          See 8 C.F.R. § 1208.13(b) (2004); Gonahasa v. INS,

181 F.3d 538, 541-42 (4th Cir. 1999).                   We have reviewed the

administrative record and the immigration judge’s decision and find

that the ruling of the immigration judge, affirmed by the Board, is

supported by substantial evidence.              See INS v. Elias-Zacarias, 502

U.S. 478, 481 (1992).

                 In   addition,    we   uphold    the    denial    of     Medhana’s

application for withholding of removal.                 “Because the burden of

proof for withholding of removal is higher than for asylum--even

though the facts that must be proved are the same--an applicant who

is ineligible for asylum is necessarily ineligible for withholding

of removal under [8 U.S.C.] § 1231(b)(3).” Camara v. Ashcroft, 378

F.3d 361, 367 (4th Cir. 2004).




       *
      Medhana asserts no arguments regarding the Convention Against
Torture in this Court.

                                        - 2 -
          Accordingly,   we   deny   the   petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                        PETITION DENIED




                                - 3 -